 

Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT (the “Agreement”) is effective January 1, 2015 (the “Effective
Date”), and is entered into by and between Soul and Vibe Interactive Inc. a
Nevada corporation (the “Company”), with its principal place of business at 1660
South Hwy 100, Suite 500, St. Louis Park, Minnesota 55416 and Peter Anthony
Chiodo (“Executive”) with a principal address of 4768 Nason Parkway, NorthEast,
St. Michael, Minnesota 55376.

 

BACKGROUND

 

A.                  The Company has been established for the purpose of
developing and publishing interactive entertainment for platforms including, but
not limited to, video game consoles, mobile devices, personal computers,
wearable technology and augmented reality devices, and browser-based / social
media platforms;

 

B.                  The Company desires to employ Executive as Chief Executive
Officer and Executive desires to be so employed and;

 

NOW, THEREFORE, the parties desire to memorialize herein the terms and
conditions of Executive’s employment. In consideration of the mutual covenants
and promises contained herein and other good and valuable consideration, the
parties hereby acknowledge the receipt and sufficiency of which hereto, the
parties agree as follows:

 

1.                   Position.

 

Executive shall serve as both the Chief Executive Officer of the Company and the
Chairman of the Board of Directors upon the terms set forth in this Agreement.
Executive shall have the responsibilities inherent in this position and shall
report to the Company’s Board of Directors, and Executive shall perform any
other duties reasonably required by Company’s Board of Directors.

 

2.                   Term of Employment.

 

2.1 Initial Term. The Executive’s employment under this Agreement shall commence
upon the signature date of this Agreement. Subject to the provisions of this
Agreement, the term of Executive’s employment under this Agreement shall be five
(5) years (the “Initial Term”).

 

2.2 Executive’s Rights Regarding Renegotiation. At the option of the Executive
and/or the Board of Directors, either party may, beginning ninety (90) days
prior to the expiration of the then current term, initiate renegotiation of term
and compensation regarding Executive’s continued employment with the Company
beyond the then current term. It is understood and acknowledged that
renegotiated compensation shall be no lower than the compensation defined within
this Agreement. Any/all renegotiated terms are subject to approval by the Board
of Directors.

 

2.3 Automatic Renewal. This Agreement will be automatically renewed for an
additional one (1) year term unless either party elects to terminate this
Agreement at the end of the initial or, any, renewal term, by giving the other
party written notice of such election at least ninety (90) days before the
expiration of the then current term. This Agreement shall be deemed to have been
renewed for an additional term of one (1) year commencing on the day after the
expiration of the then current term.

 

(a)                 Commencing on the first day of the automatic renewal term,
at the option of the Executive and/or the Board of Directors, either party may
initiate renegotiation of term and compensation regarding Executive’s continued
employment with the Company beyond the then current term. Any/all renegotiated
terms are subject to approval by the Board of Directors;

 

(b)                 Upon approval by the Board of Directors of the renegotiated
term and compensation, the then current Agreement will, commencing on the first
day of the next calendar month, cease and simultaneously be replaced by, an
Agreement containing the renegotiated term and compensation. The Executive’s
employment under this new Agreement shall commence on this so defined first
calendar day and shall continue for the duration of the new term (the
“Renegotiated Term”).

 



 

 

  

2.4 Renewal/Non-Renewal Election. Either party may elect to not renew this
Agreement with or without Cause, in which case this Section 2 of the Agreement
shall govern the Executive’s termination, and not Section 4. Upon expiration of
this Agreement after notice of non-automatic renewal, the Company shall provide
Executive all compensation and benefits to which Executive is entitled through
the end of the then current term and, thereafter, the Company’s obligation
hereunder shall cease.

 

3.                   Compensation and Bonus.

 

3.1                Salary. The Company shall pay Executive an annual base salary
of (USD) One Hundred Sixty Thousand Dollars ($160,000.00) during the Initial
Term of the Executive’s employment, payable in accordance with the Company’s
semi-monthly payroll disbursement cycle (“Base Compensation”).

 

(a)                 Coinciding with the effective date of this Agreement, the
Company shall pay Executive a Signing Bonus of (USD) Sixty Thousand Dollars
($60,000.00);

 

(b)                 Intentionally Omitted;

 

(c)                 Coinciding with the Effective Date of this Agreement, the
Executive shall receive an initial grant of the Company’s common stock equal to
4,000,000 shares, of which 800,000 shares shall be immediately awarded on such
date. The remaining 3,200,000 shares shall be awarded at the rate of 160,000
shares per quarter on the first day of each quarter beginning January 1st, 2015
and continuing up to and including December 31st, 2019;

 

(d)                 Coinciding with the Effective Date of this Agreement, the
Executive shall receive Warrants to purchase 4,000,000 shares of Soul and Vibe
Interactive, Inc. Common Stock. The Warrants are exercisable immediately at
$0.03 per share and remain exercisable for five years from the Effective Date of
this Agreement. The Warrants are, six months from the Effective Date, callable
at Company’s option provided the Common Stock trades at a volume–weighted
average price (VWAP) of $0.10 or greater for ten (10) consecutive trading days;

 

(e)                 As consideration for the Signing Bonus and the annual Salary
compensation set forth in Section 3.1 of this Agreement, the Executive may, at
his discretion, elect to receive: (i) the USD value in shares of the Company’s
common stock for the $60,000 Signing Bonus and (ii) the USD value in shares of
the Company’s common stock for any month during which the Executive is employed
by the Company. It is understood and acknowledged that the Shares shall be
valued at a thirty percent (30%) discount to the volume-weighted average closing
price during the five (5) trading days immediately preceding the end of the
month and be issued and earned on the last business day of each month in
arrears;

 

3.2                Annual Salary Adjustment. The Executive shall be eligible for
an annual salary adjustment during the term of his employment. The annual salary
adjustment shall be determined by the Board of Directors but shall be no less
than a 5% increase and shall commence with the first payroll disbursement period
of each new fiscal year during the term of the Executive’s employment. For the
purposes of this Agreement, the Company’s fiscal year is the same as a calendar
year.

 

3.3                Bonuses. The Executive shall be eligible for
performance-based bonuses during the term of his employment. Performance based
bonuses shall be a combination of cash and stock and shall be awarded by the
Board of Directors to the Executive based on the Company’s performance as
illustrated in the Annual Report. Any awards pursuant to this section 3.3 are
separate from benefits defined in section 3.7 of this Agreement.

 

(a)                 Cash bonus awards shall not exceed a maximum of 15% of the
Executive’s annual base salary for the respective year.

 



 

 

  

(b)                 Common Stock bonus awards shall be immediately vested and
shall not exceed 500,000 shares.

 

3.4                Service with the Company. During the term of this Agreement,
the Executive shall perform such reasonable employment duties, commensurate with
Executive’s position, as the Board of Directors shall, from time to time, assign
to the Executive.

 

3.5                Performance of Duties. The Executive shall serve the Company
faithfully and to the best of his ability and devote business time, attention,
skill and effort to the performance of the duties described in this Agreement.
The Executive shall comply with all policies, procedures and budgets established
by the Company in the performance of his duties and responsibilities. During the
period of his Employment, the Executive:

 

(a)                 Shall devote his working time, energy, skill and best
efforts to the performance of his duties hereunder in a manner which will
faithfully and diligently further the business and interests of the Company;

 

(b)                 Acknowledges he has pre-existing business relationships with
myriad entities within the game, simulation, and entertainment industries. These
business relationships do NOT, and shall not, be deemed to represent a conflict
of interest. These business relationships represent potential future business
opportunities for the Company that may not otherwise be possible that include,
but are not limited to, access to: (i) Markets and distribution channels for the
Company’s products and derivations of the Company’s products, and (ii)
Co-branded/co-promotional prospects for the Company and its products, and (iii)
Retail and/or digitally distributed product opportunities;

 

(c)                 May engage in charitable, civic, fraternal, professional and
trade association activities that do not interfere materially with the
Executive’s obligations to Company;

 

(d)                 May engage in academic activities that do not interfere
materially with the Executive’s obligations to Company;

 

(e)                 May engage in consultant activities that do not interfere
materially with the Executive’s obligations to Company.

 

3.6                Expenses. The Company shall reimburse the Executive for all
expenses incurred in connection with his duties on behalf of the Company,
provided that the Executive shall keep, and present to the Company, records and
receipts relating to reimbursable expenses incurred by him. Such records and
receipts shall be maintained and presented in a format, and with such
regularity, as the Company reasonably may require in order to substantiate the
Company’s right to claim income tax deductions for such expenses. Without
limiting the generality of the foregoing, the Executive shall be entitled to
reimbursement for all costs and lease payments and insurance in connection with
the lease, by the Executive, of a 4-wheel drive sport-utility vehicle (subject
to approval by the Board of Directors), professional tailoring, laundry, and
dry-cleaning services for business-related attire (as per section 3.8 of this
Agreement), the purchase of audience-appropriate business-related attire,
business-related travel, business-related entertainment, and other costs and
customary business expenses reasonably incident to the performance of his duties
on behalf of the Company including (but not limited to) monthly cellular
service, mobile internet connectivity, accounts and subscriptions to periodicals
(both paper-based and digital) and services used primarily by the company,
office supplies, and competitive and reference products (inclusive of electronic
device hardware and software that is entertainment and/or productivity-based).

 

3.7                Benefits. The Executive will be entitled to participate in
the employee benefit plans and/or programs of the Company, including medical,
dental, and life insurance, health and wellness programs, profit sharing,
Employee Stock Purchase Plans (“ESPP”) and/or its equivalent, and Stock Options
Plans to the fullest extent possible, subject to the rules and regulations
applicable hereto and to standard eligibility and vesting requirements of any
coverage and shall be furnished with other services and perquisites appropriate
to his position.

 

3.8                Personal Presentation. The Executive understands and
acknowledges he is the public face of the Company. The Executive will be
obligated to present himself, on behalf of the Company, in a polished manner
that includes: (i) Professionally tailored, laundered, and dry-cleaned
business-related attire, (ii) Attire appropriate for the audience with whom the
Executive is engaging, and (iii) Attire appropriate for the image the Company
wishes to convey, about itself and its Executive.

 



 

 

  

4.Termination.

 

4.1                Termination Due to Prolonged Absences Arising From
Disability. If the Executive is unable to perform the duties specified hereunder
due to partial or total disability or incapacity resulting from a mental or
physical illness, injury, or any other cause for a period of SIXTEEN (16)
consecutive weeks or for a cumulative period of ONE HUNDRED TWENTY (120)
business days during any TWELVE (12) month period (“Disability”), then, to the
extent permitted by law, the Company shall have the right to terminate this
Agreement thereafter, in which event the Company shall have no further
obligations or liabilities hereunder after the date of such termination except
that the Executive will be deemed disabled and, therefore, eligible for the
payments outlined in Section 4.2 of this Agreement. THE EXECUTIVE REPRESENTS
THAT, TO THE BEST OF HIS KNOWLEDGE, HE HAS NO MEDICAL CONDITION THAT COULD CAUSE
PARTIAL OR TOTAL DISABILITY THAT WOULD RENDER HIM UNABLE TO PERFORM THE DUTIES
SPECIFIED IN THIS AGREEMENT OTHERWISE THE BENEFITS IN PARAGRAPH 4.2 SHALL BE
DECLARED NULL AND VOID.

 

4.2                Termination Due to Disability. If, while employed by the
Company, the Executive becomes unable to perform the duties specified hereunder
due to partial or total disability or incapacity resulting from a mental or
physical illness, injury, or from any other cause, the Company will continue the
payment of the Executive’s base salary at its then current rate through the end
of the month in which the Executive is first unable to perform such duties due
to such disability or incapacity. The Company will also:

 

(a)                 Continue the payment of the Executive’s base salary at its
then current rate for the TWENTY-SIX (26) weeks that directly follow the end of
the month in which the Executive is first unable to perform such duties due to
such disability or incapacity. The continued payment of the Executive’s base
salary will NOT be prematurely halted due to potential conflicts with the
expiration date of this Agreement;

 

(b)                 Pay any performance and special incentive bonus(es) earned
by the Executive, but not yet paid;

 

(c)                 Evaluate the Executive’s performance relative to defined,
upcoming, Company goals and objectives and determine any/all potential special
incentive bonus(es) eligibility to date;

 

(d)                 Immediately vest all shares of Company stock previously
granted to the Executive. Ownership of all vested shares will be automatically
transferred to the Executive;

 

(e)                 Reimburse to the Executive any previously submitted, but not
yet paid, and previously unsubmitted expense reports (accompanied by receipts or
appropriate documentation);

 

(f)                  Pay 85 (eighty-five) percent of the health and wellness
benefits that would have otherwise been paid if the employment Agreement had
continued through the full Term;

 

(g)                 Thereafter, the Company shall have no obligation for base
salary, bonus(es) or other compensation payments to the Executive during the
continuance of such disability or incapacity. The Company will continue to
provide benefits to the Executive so long as the Executive remains employed by
the Company.

 

4.3                Termination Due to Death. Should the Executive die during the
term of his employment with the Company or while receiving post termination
benefits as outlined in Sections 4.1 and 4.2 of this Agreement, the Executive’s
employment with the Company shall be considered terminated as of the end of the
calendar month in which the death occurred. In the event of the termination of
the Executive’s employment with the Company due to the Executive’s death, the
Company will continue the payment of the Executive’s base salary through the end
of the month in which the Executive died. The Company will also:

 



 

 

  

(a)                 Continue the payment of the Executive’s base salary to the
Executive’s estate at its then current rate for a period of the TWENTY-SIX (26)
weeks that directly follow the end of the month in which the Executive died. The
continued payment of the Executive’s base salary will NOT be prematurely halted
due to potential conflicts with the expiration date of this Agreement;

 

(b)                 Pay to the Executive’s estate any performance and special
incentive bonus(es) earned by the Executive, but not yet paid;

 

(c)                 Evaluate the Executive’s performance relative to defined,
upcoming, Company goals and objectives and determine (and pay to the Executive’s
estate) any/all potential special incentive bonus(es) eligibility to date;

 

(d)                 Immediately vest all shares of Company stock previously
granted to the Executive. Ownership of all vested shares will be automatically
transferred to the Executive’s estate;

 

(e)                 Reimburse to the Executive’s estate any previously
submitted, but not yet paid, and previously unsubmitted expense reports
(accompanied by receipts or appropriate documentation);

 

(f)                  Pay any other compensation and benefits to which the
Executive, the Executive’s legal representatives, or the Executive’s estate may
be entitled under applicable plans, programs and agreements of the Company to
the extent permitted under the terms thereof.

 

4.4                Termination Without Cause. The Executive cannot be terminated
without cause.

 

4.5                Termination For Cause. The Company may terminate the
Executive’s employment with the Company for Cause, at any time, albeit with
thirty (30) days prior written notice.

 

(a)                 For the purposes of this Agreement, termination of
employment of the Executive by the Company for Cause means termination for the
following reasons: (i) Frequent and unjustifiable absenteeism, other than solely
by reason of his illness or physical or mental disability; (ii) Proven
dishonesty materially injurious to the Company or to its business, operations,
assets or condition (an “Adverse Effect”); or gross violation of Company policy
or procedure after being warned, notified, or the Executive’s acknowledged,
gross or willful misconduct, or willful neglect to act, which misconduct or
neglect is committed or omitted by the Executive in bad faith and had an Adverse
Effect; and,

 

(b)                 The Company shall have no obligation to the Executive for
Base Compensation or other form of compensation or benefits, except as otherwise
required by law, other than (i) The amounts accrued through the date of
termination, (ii) The reimbursement of previously submitted, but not yet paid,
and previously unsubmitted expense reports (accompanied by receipts or
appropriate documentation) incurred by the Executive before the termination of
employment, to the extent that the Executive would have been entitled to such
reimbursement but for the termination of his employment, and (iii) All shares of
Company stock that were previously granted to the Executive and scheduled to be
vested within the fiscal quarter of the Executive’s termination, will become
immediately vested.

 

4.6                Termination Obligations. The termination obligations of both
parties to this Agreement are as follows:

 

(a)                 The Executive, upon termination of the Employment term,
shall return all tangible Company property promptly to the Company;

 

(b)                 All benefits to which the Executive is otherwise entitled
shall cease upon the Executive’s termination, unless explicitly continued either
under Section 4 of this Agreement or under any specific written policy or
benefit plan of the Company;

 



 

 

  

(c)                 Unless specifically noted otherwise, upon termination of the
Employment term, the Executive shall be deemed to have resigned from all offices
and directorships then held with the Company or any/all Affiliate(s);

 

(d)                 The Executive’s obligations under the following section of
this Agreement: Section 4.6 (“Termination Obligations”), Section 5
(“Confidentiality and Non-Disclosure”), Section 7 (“Inventions”), Section 8
(“Arbitration”), and Section 10 (“Non-Competition”) shall survive the
termination of the Employment term and the expiration or termination of this
Agreement;

 

(e)                 Following any termination of the Employment term (defined as
either the Initial Term or the Renegotiated Term) the Executive shall cooperate
fully with the Company in all matters relating to completing pending work on
behalf of the Company and the orderly transfer of work to other employees of the
Company. The Executive shall also cooperate in the defense of any action brought
by any third party against the Company that relates in any way to the
Executive’s acts or omissions while employed by the Company for up to one year
following the Executive’s departure from the Company. The Company shall pay all
of the Executive’s reasonable expenses incurred from such cooperation.

 

5.Confidentiality and Non-Disclosure.

 

The Executive agrees to abide by the terms of the Confidentiality and
Non-Disclosure Agreement appended hereto as Exhibit A and to comply with such
confidentiality, non-disclosure, and proprietary information policies now in
effect by the Company or as may be established in the future.

 

6.Company Property.

 

Company Property is defined as: (i) Company owned development hardware,
peripherals, software, and reference materials, (ii) Finished products, product
analytics and records, intellectual property/properties and product designs,
patents, plans, data, manuals, brochures, memoranda, prototype software and
devices, lists and other property generated by or delivered to the Executive by
or on behalf of the Company, (iii) Confidential information including, but not
limited to, lists of potential consumers (“Customers”) and information
respecting the business affairs of the Company, such as networks, strategic
partners, business practices regarding technology and schedules, legal actions
and personnel information, and all records compiled by the Executive which
pertain to the business of the Company, and (iv) All rights, titles and
interests now existing or that may exist in the future in and to any
intellectual property rights created by the Executive for the Company while
employed by the Company and while performing his duties during the term of this
Agreement. All of the aforementioned shall be, and remain, the property of the
Company. The Executive agrees to execute and deliver at a future date any
further documents that the Company determines may be necessary or desirable to
perfect the Company’s ownership in any intellectual or other property rights.

 

7.Inventions.

 

7.1                Subject to the limitations of Nevada laws, “Inventions” shall
mean any and all writings, original works or authorship, inventions, ideas,
trademarks, service marks, patents, copyrights, know-how, improvements,
processes, designs, formulas, discoveries, technology, computer hardware or
software, procedures and/or techniques which Executive may make, conceive,
discover, reduce to practice or develop, either solely or jointly with any other
person or persons, at any time during the Employment term, whether or not during
working hours and whether or not at the request or upon the suggestion of the
Company, which may potentially relate to or are potentially useful in connection
with any business now or hereafter carried on or contemplated by the Company,
including developments or expansions of its present fields of operations. NOT
WITHSTANDING THE FOREGOING, INVENTIONS MADE MANIFEST THROUGH THE EXECUTIVE’S
PRE-EXISTING RELATIONSHIPS WITH GAME, SIMULATION, AND ENTERTAINMENT INDUSTRY
ENTITIES, REPRESENT POTENTIAL FUTURE BUSINESS OPPORTUNITIES FOR THE COMPANY
INCLUDING, BUT NOT LIMITED TO, ACCESS TO VIDEO GAME CONSOLE PUBLISHING LICENSES,
MARKETS AND DISTRIBUTION CHANNELS, CO-BRANDED/CO-PROMOTIONAL PROSPECTS FOR THE
COMPANY AND ITS PRODUCTS, LICENSES, AND RETAIL AND/OR DIGITALLY DISTRIBUTED
PRODUCT OPPORTUNITIES, THESE INVENTIONS ARE NOT, AND NEVER SHALL BE, THE
PROPERTY OF THE COMPANY.

 



 

 

  

7.2                The Executive shall make full disclosure to the Company of
all Inventions made, conceived, discovered, reduced to practice or developed on
behalf of the Company and shall do everything necessary or desirable to vest the
absolute title thereto in the Company. The Executive shall write and prepare all
specifications and procedures regarding such inventions, improvements,
processes, procedures and techniques and otherwise aid and assist the Company so
that the Company can prepare and present applications for copyright or patents
therefore and can secure such copyright or patents wherever possible, as well as
reissues, renewals, and extensions thereof, and can obtain the record title to
such copyright or patents so that the Company shall be the sole and absolute
owner thereof in all countries in which it may desire to have copyright or
patent protection. The Executive shall not be entitled to any additional or
special compensation or reimbursement by the Company regarding any Invention.

 

7.3                All Inventions, unless co-developed and co-created via
pre-existing business relationships between the Executive and Game, Simulation,
and Entertainment Industry entities, shall be the sole and exclusive property of
the Company.

 

7.4                The Executive agrees to, and hereby does, assign to the
Company all of the Executive’s rights, titles, and interests (throughout the
United States and in all foreign countries), free and clear of all liens and
encumbrances, in and to each Invention made, conceived, discovered, reduced to
practice or developed on behalf of the Company.

 

7.5                Continuing Obligations. The rights and obligations of the
Executive and the Company set forth in this Section shall survive the
termination of the Executive’s employment and the expiration of this Agreement.

 

8.Arbitration.

 

8.1                Arbitrable Claims. To the fullest extent permitted by law,
all disputes between the Executive (and his attorneys, successors, and assigns)
and the Company (and its Affiliates, shareholders, directors, officers,
employees, agents, successors, attorneys, and assigns) of any kind whatsoever,
including, without limitation, all disputes arising under this Agreement
(“Arbitrable Claims”), shall be resolved by arbitration. All persons and
entities specified in the preceding sentence (other than the Company and the
Executive) shall be considered third-party beneficiaries of the rights and
obligations created by this Section on Arbitration. Arbitrable Claims shall
include, but are not limited to, contract (express or implied) and tort claims
of all kinds, as well as all claims based on any federal, state or local law,
statute or regulation, excepting only claims under applicable workers’
compensation law and unemployment insurance claims. By way of example and not in
limitation of the foregoing, Arbitrable Claims shall include any claims arising
under Title VII of the Civil Rights Act of 1964, the Age Discrimination in
Employment Act, and the Americans with Disabilities Act.

 

8.2                Procedure. Arbitration of Arbitrable Claims shall be in
accordance with the National Rules for the Resolution of Employment Disputes of
the American Arbitration Association, as amended (“AAA Employment Rules”), as
augmented in this Agreement. Arbitration shall be initiated as provided by the
AAA Employment Rules, although the written notice to the other party initiating
arbitration shall also include a statement of the claim(s) asserted and the
facts upon which the claim(s) are based. Arbitration shall be final and binding
upon the parties and shall be the exclusive remedy for all Arbitrable Claims.
Either party may bring an action in court to compel arbitration under this
Agreement and to enforce an arbitration award. Otherwise, neither party shall
initiate or prosecute any lawsuit or administrative action in any way related to
any Arbitrable Claim. All arbitration hearings under this Agreement shall be
conducted in Salt Lake City, Utah. THE PARTIES HEREBY WAIVE ANY RIGHTS THEY MAY
HAVE TO TRIAL BY JURY IN REGARD TO ARBITRABLE CLAIMS, INCLUDING, WITHOUT
LIMITATION, ANY RIGHT TO TRIAL BY JURY AS TO THE MAKING, EXISTENCE, VALIDITY OR
ENFORCEABILITY OF THE AGREEMENT TO ARBITRATE.

 



 

 

  

8.3                Arbitrator Selection and Authority. All disputes involving
Arbitrable Claims shall be decided by a single arbitrator. The arbitrator shall
be selected by mutual agreement of the parties within thirty (30) days of the
effective date of the notice initiating the arbitration. If the parties cannot
agree on an arbitrator, then the complaining party shall notify the AAA and
request selection of an arbitrator in accordance with the AAA Employment Rules.
The arbitrator shall have authority to award equitable relief, damages, costs
and fees to the same extent that, but not greater than, a court would have. The
fees of the arbitrator shall be split between both parties equally, unless this
would render this Section of Arbitration unenforceable, in which case the
arbitrator shall apportion said fees so as to preserve enforceability. The
arbitrator shall have exclusive authority to resolve all Arbitrable Claims,
including, but not limited to, whether any particular claim is arbitrable and
whether all or any part of this Agreement is void or unenforceable.

 

8.4                Continuing Obligations. The rights and obligations of the
Executive and the Company set forth in this Section on Arbitration shall survive
the termination of the Executive’s employment and the expiration of this
Agreement.

 

9.Prior Agreements; Conflicts Of Interest.

 

The Executive represents to the Company that: (i) There are no restrictions,
agreements or understandings, oral or written, to which the Executive is a party
or by which the Executive is bound that prevent or make unlawful the Executive’s
execution or performance of this Agreement, (ii) None of the information
supplied by the Executive to the Company or any representative of the Company or
placement agency in connection with the Executive’s employment by the Company
misstated a material fact or omitted information necessary to make the
information supplied not materially misleading, (iii) The Executive’s
pre-existing business relationships with game, simulation, and entertainment
industry entities do not, and shall not, be deemed to create a conflict between
the interests of the Executive and the Company and that these business
relationships present potential future business opportunities for the Company.
(iv) Executive is currently the sole member and manager of Soul and Vibe
Entertainment, LLC (“the LLC”) which owns the registered trademark for “Soul and
Vibe” and, which mark and other intellectual property, has been licensed by the
LLC to the Company.

 

10.Non-Competition.

 

During the term of this Agreement Executive shall not:

 

10.1            Individually or through any agent, for himself or on behalf of
any other person or entity: (i) Solicit employees of the Company, to entice them
to leave the Company or (ii) Solicit or induce any third party now or at any
time during the term of this Agreement who is providing services to the Company,
through license, contract, partnership, or otherwise to terminate or reduce
their relationships with the Company.

 

11.Miscellaneous Provisions.

 

11.1            Authority. Each party hereto represents and warrants that it has
full power and authority to enter into this Agreement and to perform this
Agreement in accordance with its terms.

 

11.2            Governing Law. This Agreement shall be construed, interpreted
and enforced in accordance with the laws of the State of Utah.

 

11.3            Successors and Assigns. This Agreement shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.

 

11.4            Captions. The captions of the sections of this Agreement are for
convenience of reference only and in no way define, limit or affect the scope or
substance of any section of this Agreement.

 

11.5            Severability. In the event that any provision of this Agreement
shall be invalid, illegal or otherwise unenforceable, the validity, legality and
enforceability of the remaining provisions shall in no way be affected or
impaired thereby.

 

11.6            Amendment. This Agreement may be amended only in writing
executed by the parties hereto.

 



 

 

  

11.7            Attorney’s Fees. In the event of a dispute, the prevailing party
shall be entitled to be reimbursed for its legal fees by the other party.

 

11.8            Finality of Agreement. The document, when executed by the
parties, supersedes all other agreements of the parties with respect to the
matters discussed.

 

 

 

 

 

 

 

 

-- REMAINDER OF PAGE INTENTIONALLY LEFT BLANK --

 

 

 

 

 

 

 

 

 

 

 

 



 

 



  

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
day and year first set forth above.

 

 



Executive   Soul and Vibe Interactive Inc.                   Signature  
Signature                   Print Name   Print Name                   Title  
Title                   Date   Date

 



 

 



 

EXHIBIT A: CONFIDENTIALITY AGREEMENT

 

This agreement, effective January 1, 2015, is entered between Soul and Vibe
Interactive Inc., a Nevada corporation having its principal office at 1660 South
Hwy 100, Suite 500, St. Louis Park, Minnesota 55416 (“Soul and Vibe” and the
“Company”) and Peter Anthony Chiodo (Executive) with a principal address of 4768
Nason Parkway, NorthEast, St. Michael, Minnesota 55376.

 

(a) For the purposes of this Agreement, “Confidential Information” shall mean
any information communicated by the Company or its employees to the Executive in
written form and labeled as “Confidential,” or any information communicated
orally and identified as “Confidential” at the time of disclosure or later.
Without limitation, “Confidential Information” shall also include the Company’s
processes, inventions, trade secrets, ideas, designs, Source Code, Object Code,
specifications, technical capabilities, formulas, drawings, discoveries,
artwork, sounds, potential or real product names, potential products, business
methods and plans, marketing and sales methods and plans, contracts, and
financial statements. “Confidential Information” shall not include any
information that the Executive can prove: a) Is already known to the Executive
prior to any written or oral discussions with the Company or its representatives
and was received by the Executive without an obligation to maintain the
confidentiality of such information, or b) Becomes publicly known through no
fault of the Executive, or c) Is rightfully received from a third party without
breach of any part of this or another Agreement, d) Is developed independently
by the Executive without the influence of the Confidential Information.

 

(b) The Executive will not disclose to anyone outside the Company, nor use for
any purpose other than work specified in writing by the Company: a) Any Soul and
Vibe Confidential Information, trade secrets or other proprietary information;
or b) Any information the Company has received from others that it is obligated
to treat as confidential or proprietary.

 

(c) The Executive will take reasonable security precautions, at least as great
as the precautions it takes to protect his own confidential information, but no
less than reasonable care, to keep confidential the Confidential Information of
Soul and Vibe.

 

(d) Confidential Information is, and shall remain, the property of the Company.

 

(e) At the Company’s request, the Executive shall return all tangible materials
containing Confidential Information to Soul and Vibe.

 

 

 

I have read, understand and agree to all of the terms described in this
Agreement:

 

 



Executive   Soul and Vibe Interactive Inc.                   Signature  
Signature                   Print Name   Print Name                   Title  
Title                   Date   Date

 



 

